 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

Units comprised of Secured Convertible Notes and Warrants

 

This Securities Purchase Agreement (this “Agreement”) is dated as of April 8,
2012, between BOLDFACE Group, Inc., a Nevada corporation (the “Company”), and
each purchaser identified on the Omnibus Signature Pages hereto (each, including
its successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Rule 506 under Section 4(2) and/or Regulation S under the Securities
Act, the Company desires to issue and sell to each Purchaser, and each
Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.6.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day on of any such Closing on which all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all conditions precedent to (i) the Purchaser(s)’ obligations to
pay the Subscription Amount and (ii) the Company’s obligations to deliver the
Securities, in each case, have been satisfied or waived.

 

1

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Gottbetter & Partners, LLP, with offices located at 488
Madison Avenue, 12th Floor, New York, NY 10022.

 

“Conversion Shares” means the shares of Common Stock to be issued upon
conversion of the Notes in accordance with the terms of the Notes.

 

“Disclosure Materials” means any private placement memorandum or similar
document prepared or authorized by the Company and delivered to the Purchaser in
connection with the transactions contemplated by this Agreement, and any
supplement or amendment thereto, the Schedules and any other written information
prepared or authorized by the Company and delivered to the Purchaser prior to
the Purchaser’s execution of this Agreement, and any such document delivered to
the Purchaser after the Purchaser’s execution of this Agreement and acknowledged
in writing by the Purchaser prior to the Closing of the Purchaser’s subscription
hereunder, excluding, in each case, the SEC Reports.

 

“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Registrable Securities have been publicly sold or may be sold immediately
without registration under the Securities Act either pursuant to Rule 144 of the
Securities Act or otherwise or (c) following the one year anniversary of the
final Closing Date provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(1) of the Securities Act.

 

“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(dd).

 

“Escrow Agent” means CSC Trust Company of Delaware, with offices located at 2711
Centerville Road, One Little Falls Centre, Wilmington, DE 19808, and a facsimile
number of (302) 636-8666.

 

“Escrow Agreement” means the amendment to the escrow agreement, in the form
attached hereto as Exhibit G, entered on or prior to the date hereof, by and
among the Company, the Escrow Agent and Gottbetter Capital Markets, LLC pursuant
to which the Purchasers shall deposit Subscription Amounts with the Escrow Agent
to be applied to the transactions contemplated hereunder.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

 

2

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options
under the Company’s 2012 Equity Incentive Plan or to employees, officers,
directors or consultants of the Company pursuant to any stock or option plan
duly adopted for such purpose, by a majority of the non-employee members of the
Board of Directors or a majority of the members of a committee of non-employee
directors established for such purpose, (b) securities upon the conversion,
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, (d) shares of Common
Stock or options issued pursuant to Form S-8 or (e) securities issued pursuant
to Form S-4.

 

“Fundamental Transaction” shall have the meaning ascribed to such term in the
Warrants.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“G&P” means Gottbetter & Partners, LLP with offices located at 488 Madison
Avenue, 12th Floor, New York, NY 10022.

 

“Guaranties” means each of the Guaranties substantially in the form of Exhibit A
attached hereto executed by each of the Company’s Subsidiaries (as defined
below) in favor of each Purchaser, pursuant to which each of them guarantees the
obligations of the Company under the Transaction Documents (as defined below).

 

“Hazardous Materials” shall have the meaning ascribed to such term in Section
3.1(dd).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction, except for Permitted
Liens.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Notes” means 12% secured convertible notes of the Company, with an original
issue discount of 0.2% (or $400), substantially in the form of Exhibit B
attached hereto, which will be secured by a perfected security interest in all
of the assets of the Company and its Subsidiaries (as defined below), and will
be guaranteed each of the Company’s Subsidiaries.

 

3

 

 

“Permitted Liens” means a (i) first priority security interest in all rights,
title and interests of the Company and its Subsidiaries granted to Star Funding,
Inc. under the Factoring Agreement, dated as of October 17, 2012, the Supply
Agreement, dated as of October 17, 2012, and related agreements, (ii) equipment
lease financing created by the Company or any Subsidiary in the ordinary course
of business after the date hereof, where the sole collateral for such financing
is the equipment so leased, and (iii) any factoring arrangements entered into by
the Company and/or any of its Subsidiaries with a third-party factor.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchase Price” equals Two Hundred Thousand ($200,000.00) U.S. Dollars per
Unit.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.

 

“Purchaser Warrants” means, collectively, warrants registered in the name of and
delivered to the Purchaser at the Closing in accordance with Section 2.2(a)
hereof, consisting of (i) a five-year warrant substantially in the form of
Exhibit C-1 attached hereto, to purchase 400,000 shares of Common Stock, with an
exercise price equal to $0.25 per share (the “First Warrant”), and (ii) a
five-year warrant substantially in the form of Exhibit C-2 attached hereto, to
purchase 400,000 shares of Common Stock, with an exercise price equal to $0.50
per share (the “Second Warrant”), subject to adjustment as provided therein.

 

“Registrable Securities” shall have the meaning ascribed to such term in the
Registration Rights Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit E
attached hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Conversion Shares and the Warrant Shares.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Delivery Date” shall have the meaning ascribed to such term in Section
4.3(c).

 

“Right of First Refusal” shall have the meaning set forth in Section 4.19.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

4

 

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Schedules” shall have the meaning ascribed to such term in Section 3.1.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Units, the Notes, the Conversion Shares, the Warrants and
the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit D attached hereto, between the Company and each of its Subsidiaries on
the one hand and each of the Purchasers on the other hand.

 

“Security Documents” means the Security Agreement and the other security
documents and agreements entered into in connection with this Agreement and each
of such other documents and agreements.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (and shall be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Notes and Warrants purchased hereunder as specified below such
Purchaser’s name on the Omnibus Signature Page of this Agreement and above the
heading “Subscription Amount,” in United States dollars and in immediately
available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Security Documents, the Guaranties, the
Escrow Agreement, all exhibits and schedules hereto and thereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

5

 

 

“Transfer Agent” means VStock Transfer, LLC, the current transfer for the
Company’s Common Stock, with a mailing address of 77 Spruce Street, Suite 201,
Cedarhurst, New York, 11516, and a facsimile number of (646) 536-3179, and any
successor transfer agent of the Company.

 

“Units” mean the Company’s units, with each unit consisting of: (i) a Note in
denomination of Two Hundred Thousand Dollars ($200,000), which will be
convertible into shares of the Company’s Common Stock and (ii) the Purchaser
Warrants.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the principal amount of Notes then
outstanding and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.

 

“Warrants” means, collectively, all of the Purchaser Warrants issued to the
Purchasers.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing.

 

(a) On a Closing Date, upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to a maximum of twenty five
(25) Units at the Purchase Price per Unit (the “Maximum Amount”). Each Purchaser
shall deliver to the Escrow Agent, via wire transfer or a certified check,
immediately available funds equal to such Purchaser’s Subscription Amount as set
forth on the Omnibus Signature Page hereto executed by such Purchaser, and the
Company shall deliver to each Purchaser its respective Note and Warrants, as
determined pursuant to Section 2.2(a), and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the Closing. The
Company may accept any Purchaser’s subscription for a fraction of a Unit at any
Closing. Each Note carries an original issue discount of 0.2% (or $400) (the
“OID”), which will be used to pay for the acquisition of shares of Common Stock
by the Purchaser from certain stockholder(s) of the Company.

 

6

 

 

(b) The initial Closing shall take place upon the satisfaction of the covenants
and conditions to the Closing set forth in Section 2.2 and 2.3 and on such date
and time as is mutually agreed to by the Company and the Purchaser(s). Upon
satisfaction of such covenants and conditions, the Closing shall occur at the
offices of Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor, New York,
New York 10022 (or such other place as is mutually agreed to by the Company and
the Purchaser(s)). There may be multiple Closings, subject to prior termination,
until such time as subscriptions for the Maximum Amount are accepted by the
Company. The Units may be offered and sold through May 31, 2013, unless such
offering period is mutually extended in writing by the Company and Gottbetter
Capital Markets, LLC.

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a legal opinion of Company Counsel, dated as of the initial Closing Date,
in the form and substance to be agreed to by the parties;

 

(iii) a certificate evidencing the formation and good standing of the Company
and each of its Subsidiaries in each such entity’s jurisdiction of formation
issued by the Secretary of State (or comparable office) of such jurisdiction of
incorporation or formation as of a date within twenty (20) days of the Closing
Date;

 

(iv) a certificate executed by the Secretary of the Company and dated as of the
Closing Date, certifying the resolutions adopted by its board of directors (i)
approving and authorizing the execution and delivery of this Agreement and the
other Transaction Documents by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby, (ii) certifying the current
versions of its Amended and Restated Articles of Incorporation and By-laws, each
as in effect at the Closing, and (iii) certifying as to the signatures and
authority of persons signing this Agreement and the other Transaction Documents
by the Company. The foregoing certificate shall only be required to be delivered
on the first Closing Date, unless any information contained in the certificate
has changed;

 

(v) a certificate executed by the Secretary of each Subsidiary and dated as of
the Closing Date, certifying the resolutions adopted by its board of directors
(i) approving and authorizing the execution and delivery of the applicable
Transaction Documents by the Subsidiary and the consummation by the Subsidiary
of the transactions contemplated under such agreements, (ii) certifying the
current versions of its Articles of Incorporation and By-laws, each as in effect
at the Closing, and (iii) certifying as to the signatures and authority of
persons signing the applicable Transaction Documents by the Subsidiary. The
foregoing certificate shall only be required to be delivered on the first
Closing Date, unless any information contained in the certificate has changed;

 

7

 

 

(vi) a Note, duly executed on behalf of the Company, registered in the name of
such Purchaser, in a principal amount equal to such Purchaser’s Subscription
Amount (or such Note certificate may be delivered within five (5) Trading Days
after the final Closing Date if agreed to by the Purchaser and the Company);

 

(vii) a First Warrant, duly executed on behalf of the Company, registered in the
name of such Purchaser to purchase up to a number of shares of Common Stock
equal to fifty percent (50%) of the number of shares of Common Stock into which
such Purchaser’s Notes are initially convertible (or such Warrant certificate
may be delivered within five (5) Trading Days after the final Closing Date if
agreed to by the Purchaser and the Company);

 

(viii) a Second Warrant, duly executed on behalf of the Company, registered in
the name of such Purchaser to purchase up to a number of shares of Common Stock
equal to fifty percent (50%) of the number of shares of Common Stock into which
such Purchaser’s Notes are initially convertible (or such Warrant certificate
may be delivered within five (5) Trading Days after the final Closing Date if
agreed to by the Purchaser and the Company);

 

(ix) the Registration Rights Agreement duly executed by the Company;

 

(x) a Guaranty, duly executed on behalf of each Subsidiary of the Company;

 

(xi) the Security Agreement, duly executed on behalf of the Company and each
Subsidiary of the Company;

 

(xii) the Escrow Agreement duly executed by the Company, the Escrow Agent and
Gottbetter Capital Markets, LLC;

 

(xiii) in accordance with the terms of the Security Documents, appropriate
financing statements on Form UCC-1 for the Company and each Subsidiary to be
duly filed with the Secretary of State of Nevada, Secretary of State of
California and Los Angeles County, CA; and

 

(xiv) such other documents relating to the transactions contemplated by this
Agreement as such Purchaser or its counsel may reasonably request.

 

(b) On or prior to each Closing Date, each Purchaser shall deliver or cause to
be delivered to the Company or the Escrow Agent, as applicable, the following:

 

(i) the Omnibus Signature Page to this Agreement duly executed by such
Purchaser;

 

8

 

 

(ii) to the Escrow Agent, such Purchaser’s Subscription Amount by wire transfer,
in same-day funds, to the account specified in the Escrow Agreement or by
certified or bank check, in United States Dollars, in immediately available
funds;

 

(iii) completed and executed Accredited Investor Certification, Investor Profile
and Anti-Money Laundering Information Form, in the form attached to this
Agreement;

 

(iv) an executed subordination agreement with Star Funding, Inc. in the form and
substance satisfactory to Gottbetter Capital Markets, LLC and the Company,
unless such requirement is waived by the Company and Gottbetter Capital Markets,
LLC; and

 

(v) such other documents relating to the transactions contemplated by this
Agreement as the Company or its counsel may request.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) funds have been deposited in escrow as described in Section 2.2(b)(ii) and
corresponding documentation with respect to such amounts has been delivered by
the Purchasers as described in Section 2.2(b);

 

(ii) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(iii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iv) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

 

(i) the representations and warranties of the Company contained in this
Agreement (when read without regard to any qualification as to materiality or
Material Adverse Effect contained therein) shall be true and correct as of the
date of this Agreement and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of the Closing Date
(except for representations and warranties that speak as of a specific date),
except for any untrue or incorrect representation and warranty that,
individually or in the aggregate, does not have a Material Adverse Effect, and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date;

 

9

 

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.

 

(iv) the Company shall have received the consent of Star Funding, Inc. with
respect to the transactions contemplated under the Transaction Documents,
satisfactory to Gottbetter Capital Markets, LLC.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
Company’s SEC Reports and the schedules referred to in this Section 3.1
(collectively with the other Schedules to this Agreement, the “Schedules”),
which Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein, the Company hereby makes the following
representations and warranties to each Purchaser as of the Closing Date (unless
as of a specific date therein in which case as of such date):

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets or
business (as currently conducted) of the Company and the Subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”); and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

10

 

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of this Agreement and the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof and signed by the Purchasers hereto and the parties
thereto, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(d) No Conflicts. Except as set forth on Schedule 3(d), the execution, delivery
and performance by the Company of this Agreement and the other Transaction
Documents to which it is a party, the issuance and sale of the Securities and
the consummation by it of the transactions contemplated hereby and thereby do
not and will not: (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations of the applicable Trading Market), or by which any property or asset
of the Company or a Subsidiary is bound or affected; except in the case of each
of clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement, (ii)
the filing with the Commission pursuant to the Registration Rights Agreement,
(iii) consents set forth on Schedule 3.1(e) and (iv) the filing of Form D with
the Commission and such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).

 

11

 

 

(f) Issuance of the Securities. The Notes and the Warrants have been duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens other than as may have been imposed
by the Purchaser and other than restrictions on transfer provided for in the
Transaction Documents. The Conversion Shares and the Warrant Shares have been
duly authorized and, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens other than as may have been imposed by the Purchaser and other than
restrictions on transfer provided for in the Transaction Documents. The Company
has reserved from its duly authorized capital stock 100% of the maximum number
of shares of Common Stock issuable pursuant to the Notes and the Warrants
(without taking into account any limitations on the conversion of the Notes or
exercise of the Warrants set forth therein).

 

(g) Capitalization. The authorized and outstanding capitalization of the Company
is as set forth on Schedule 3.1(g). The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
as indicated in Schedule 3.1(g) and pursuant to the exercise of awards under the
Company’s equity compensation plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Stock Equivalents outstanding as of
the date of the most recently filed periodic report under the Exchange Act. To
the Company’s knowledge, except as disclosed in Schedule 3.1(g), no Person owns
10% or more of the Company’s issued and outstanding shares of Common Stock
(calculated based on the assumption that all Common Stock Equivalents, whether
or not presently exercisable or convertible, have been fully exercised or
converted (as the case may be) taking account of any limitations on exercise or
conversion (including “blockers”) contained therein without conceding that such
identified Person is a 10% stockholder for purposes of federal securities laws).
Other than as indicated in Schedule 3.1(g), no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities, as set forth in
the SEC Reports and as set forth in Schedule 3.1(g), there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. Other than as set forth in the warrants listed in
Schedule 3.1(g), the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. Except as set forth in the Company’s SEC Reports and other
than as indicated in Schedule 3.1(g), there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries. Other than as indicated in Schedule 3.1(g), neither the Company
nor any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement. All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder, the Board of Directors
or others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

12

 

 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) and, other than a report that is required solely
pursuant to Item 1.01, 1.02, 2.03, 2.04, 2.05, 2.06, 4.02(a) or 5.02(e) of Form
8-K, has filed such SEC Reports on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as set forth in Schedule 3.1(i) and as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity compensation plans. The Company does not
have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 3.1(i), no event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 

13

 

 

(j) Litigation. Except as set forth in the Company’s SEC Reports and Schedule
3.1(j), there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 

(k) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(l) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree, or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

14

 

 

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and the payment of which is neither delinquent
nor subject to penalties. Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

 

(o) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement. Except as described in the SEC Reports and Schedule
3.1(o), neither the Company nor any Subsidiary has received, since the date of
the latest audited financial statements included within the SEC Reports, a
written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as
could not have or reasonably be expected to not have a Material Adverse Effect.
Except as described in the SEC Reports and Schedule 3.1(o), to the knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

15

 

 

(p) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $100,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including equity compensation
agreements under any equity compensation plan of the Company.

 

(q) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
Except as disclosed in its SEC Reports, the Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in its SEC Reports, the Company and the
Subsidiaries have established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries
and designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) of the Company and its Subsidiaries that
have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company or its Subsidiaries.

 

16

 

 

(r) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents
except as set forth on Schedule 3.1(r) (the “Placement Agents”) for the offering
contemplated hereby. The Company shall be responsible for the payment of such
fees. Other than the Placement Agents, neither the Company nor any of its
Subsidiaries has engaged any placement agent, broker or other agent in
connection with the sale of the Securities.

 

(s) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

 

(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(u) Registration Rights. Except as disclosed in the SEC Reports and other than
each of the Purchasers, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiary.

 

(v) Listing and Maintenance Requirements. The Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

 

(w) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the Disclosure Materials furnished by or on behalf of the Company to the
Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby are true and correct and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.

 

17

 

 

(x) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(y) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its SEC Reports and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(z) Tax Status. Except as set forth on Schedule 3.1(z) and except for matters
that would not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect, the Company and its Subsidiaries each
(i) has made or filed all United States federal, state and local income and all
foreign income and franchise tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations and (iii) has set
aside on its books provision reasonably adequate for the payment of all material
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. Except as set forth on Schedule 3.1(z), there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.

 

(aa) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all Environmental Laws (as defined below), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

18

 

 

(bb) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(cc) No General Solicitation. Neither the Company nor any Subsidiary nor any
person acting on behalf of the Company has, directly or indirectly, offered or
sold any of the Securities by any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act). The
Company has offered the Securities for sale only to the Purchasers and certain
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.

 

(dd) Accountants. The Company’s independent accounting firm is set forth on
Schedule 3.1(dd). To the knowledge and belief of the Company, such accounting
firm: (i) is a registered public accounting firm as required by the Exchange Act
and (ii) shall express its opinion with respect to the financial statements to
be included in the Company’s Annual Report for the fiscal year ending June 30,
2013.

 

(ee) No Disagreements with Accountants and Lawyers. Except as set forth on
Schedule 3.1(ee), there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
any of the Transaction Documents.

 

(ff) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby and that no Purchaser is (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to the Company’s knowledge, a “beneficial owner” of more than 10% of
the shares of Common Stock (as defined for purposes of Rule 13d-3 under the
Exchange Act. The Company further acknowledges that no Purchaser is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated thereby
and any advice given by any Purchaser or any of their respective representatives
or agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Securities. The Company further represents to each Purchaser that the Company’s
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(gg) Equity Compensation Plans. Each award granted by the Company under the
Company’s equity compensation plan was granted (i) in accordance with the terms
of the Company’s equity compensation plan and (ii) with an exercise price (if
applicable) at least equal to the fair market value of the Common Stock on the
date such award would be considered granted under GAAP and applicable law. No
award granted under the Company’s stock option plan has been backdated. The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, equity compensation awards prior to, or
otherwise knowingly coordinate the grant of such awards with, the release or
other public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

 

19

 

 

(hh) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
Affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(ii) Ranking of Notes. Except as set forth on Schedule 3.1(ii), no Indebtedness
of the Company, at the Closing, will be senior to, or pari passu with, the Notes
in right of payment, whether with respect to payment or redemptions, interest,
damages, upon liquidation or dissolution or otherwise.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants to the Company as
follows as of the Closing Date (unless as of a specific date therein in which
case they shall be accurate as of such date):

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring, or upon conversion or exercise
will acquire, the Securities as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.

 

20

 

 

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts any
Notes or exercises any Warrants, it will be: (i) an “accredited investor” as
defined in Rule 501 under the Securities Act, (ii) a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act or (iii) not a “U.S.
Person” as that term is defined in Rule 902(k) of Regulation S. Such Purchaser
is not required to be registered as a broker-dealer under Section 15 of the
Exchange Act.

 

(d) Non-U.S. Person. If such Purchaser is not a person in the United States or a
U.S. Person (as defined in Rule 902(k) of Regulation S) or is not purchasing the
Units on behalf of a person in the United States or a U.S. Person:

 

(i) neither such Purchaser nor any disclosed principal is a U.S. Person nor are
they subscribing for the Units for the account of a U.S. Person or for resale in
the United States and such Purchaser confirms that the Units have not been
offered to the Purchaser in the United States and that this Agreement has not
been signed in the United States;

 

(ii) such Purchaser acknowledges that the Units have not been registered under
the Securities Act and may not be offered or sold in the United States or to a
U.S. Person unless the securities are registered under the Securities Act and
all applicable state securities laws or an exemption from such registration
requirements is available, and further agrees that hedging transactions
involving such securities may not be conducted unless in compliance with the
Securities Act;

 

(iii) such Purchaser and if applicable, the disclosed principal for whom the
Purchaser is acting, understands that the Company is the seller of the Units and
underlying securities and that, for purposes of Regulation S, a “distributor” is
any underwriter, dealer or other person who participates pursuant to a
contractual arrangement in the distribution of securities sold in reliance on
Regulation S and that an “affiliate” is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question. Except as otherwise permitted by Regulation S, such
Purchaser and if applicable, the disclosed principal for whom the Purchaser is
acting, agrees that it will not, during a one year distribution compliance
period, act as a distributor, either directly or through any affiliate, or sell,
transfer, hypothecate or otherwise convey the Units or underlying securities
other than to a non-U.S. Person;

 

(iv) such Purchaser and if applicable, the disclosed principal for whom the
Purchaser is acting, acknowledges and understands that in the event the Units
are offered, sold or otherwise transferred by the Purchaser or if applicable,
the disclosed principal for whom the Purchaser is acting, to a non-U.S Person
prior to the expiration of a one year distribution compliance period, the
purchaser or transferee must agree not to resell such securities except in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration; and
must further agree not to engage in hedging transactions with regard to such
securities unless in compliance with the Securities Act; and

 

21

 

 

(v) neither such Purchaser nor any disclosed principal will offer, sell or
otherwise dispose of the Units or the underlying securities in the United States
or to a U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
securities laws of all applicable states of the United States or, (B) the
Commission has declared effective a registration statement in respect of such
securities.

 

(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment. Such Purchaser understands that an
active public market for the Company’s Common Stock may not exist or continue to
exist. Such Purchaser, its advisers, if any, and designated representatives, if
any, have received and reviewed information about the Company and have had an
opportunity to discuss the Company’s business, management and financial affairs
with its management. Such Purchaser understands that such discussions, as well
as any written information provided by the Company, were intended to describe
the aspects of the Company’s business and prospects which the Company believes
to be material, but were not necessarily a thorough or exhaustive description,
and except as expressly set forth in this Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors beyond the Company’s control.
Additionally, such Purchaser understands and represents that such Purchaser is
purchasing the Securities notwithstanding the fact that the Company may disclose
in the future certain material information the Subscriber has not received,
including its financial results for its current fiscal quarter.

 

(f) Buyer Relationship with Brokers. Such Purchaser’s substantive relationship
with any broker for the transactions contemplated hereby or subagent thereof
(collectively, “brokers”) through which the Purchaser is subscribing for the
Securities predates such brokers’ contact with the Purchaser regarding an
investment in the Securities.

 

(g) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement. Further, such Purchaser was not
solicited by, and did not become aware of the Securities being purchased
hereunder as a result of, the identification in the SEC Reports of any broker
for the transactions contemplated hereby.

 

22

 

 

(h) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

 

(i) Anti-Terrorism. Such Purchaser represents that neither it nor, to its
knowledge, any person or entity controlling, controlled by or under common
control with it, nor any person having a beneficial interest in it, nor any
person on whose behalf such Purchaser is acting: (i) is a person listed in the
Annex to Executive Order No. 13224 (2001) issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism); (ii) is named on
the List of Specially Designated Nationals and Blocked Persons maintained by the
U.S. Office of Foreign Assets Control; (iii) is a non-U.S. shell bank or is
providing banking services indirectly to a non-U.S. shell bank; (iv) is a senior
non-U.S. political figure or an immediate family member or close associate of
such figure; or (v) is otherwise prohibited from investing in the Company
pursuant to applicable U.S. anti-money laundering, anti-terrorist and asset
control laws, regulations, rules or orders (categories (i) through (v), each a
“Prohibited Subscriber”). If such Purchaser is a financial institution that is
subject to the USA Patriot Act, such Purchaser represents that it has met all of
its obligations under the USA Patriot Act.

 

(j) Buyer’s Advisors. Such Purchaser and the Purchaser’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“advisors”), as the case may be, has such knowledge and experience in financial,
tax, and business matters, and, in particular, investments in securities, so as
to enable it to utilize the information made available to it in connection with
the Securities to evaluate the merits and risks of an investment in the
Securities and the Company and to make an informed investment decision with
respect thereto.

 

23

 

 

(k) Purchaser’s Liquidity. Such Purchaser has adequate means of providing for
such Purchaser’s current financial needs and foreseeable contingencies and has
no need for liquidity of its investment in the Units for an indefinite period of
time.

 

(l) Speculative Nature of Investment; Review of Risk Factors. Such Purchaser or
its duly authorized representative realizes that because of the inherently
speculative nature of businesses of the kind conducted and contemplated by the
Company, the Company’s financial results may be expected to fluctuate from month
to month and from period to period and will, generally, involve a high degree of
financial and market risk that could result in substantial or, at times, even
total losses for investors in securities of the Company. Such Purchaser is aware
that an investment in the Units, including the underlying securities, involves a
number of very significant risks, including those set forth in Exhibit F hereto,
and has carefully reviewed and understands the risks of, and other
considerations relating to, the purchase of the Units, including the underlying
securities.

 

(m) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire such securities.

 

(n) Information. Such Purchaser and its advisors have been furnished with all
documents and materials relating to the business, finances and operations of the
Company and information that such Purchaser requested and deemed material to
making an informed investment decision regarding its purchase of the Units and
the underlying securities. Such Purchaser and its advisors have been afforded
the opportunity to review such documents and materials, as well as the Company’s
SEC Reports (hard copies of which were made available to the Purchaser upon
request to the Company or were otherwise accessible to the Purchaser via the
SEC’s EDGAR system), and the information contained therein. Such Purchaser and
its advisors have been afforded the opportunity to ask questions of the Company
and its management. Such Purchaser understands that such discussions, as well as
any written information provided by the Company, were intended to describe the
aspects of the Company’s business and prospects which the Company believes to be
material, but were not necessarily a thorough or exhaustive description, and
except as expressly set forth in this Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors both beyond and within the
Company’s control. Additionally, such Purchaser understands and represents that
he is purchasing the Units notwithstanding the fact that the Company may
disclose in the future certain material information the Subscriber has not
received, including its financial results for its current fiscal quarter.
Neither such inquiries nor any other due diligence investigations conducted by
such Purchaser or its advisors shall modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained in
Section 3.1 below. Such Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Units.

 

24

 

 

(o) No Other Representations or Information. In evaluating the suitability of an
investment in the Units, such Purchaser has not relied upon any representation
or information (oral or written) other than as stated in this Agreement. No oral
or written representations have been made, or oral or written information
furnished, to such Purchaser or its advisors, if any, in connection with the
offering of the Units.

 

(p) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Units (or the
underlying securities), or the fairness or suitability of the investment in the
Units (and the underlying securities), nor have such authorities passed upon or
endorsed the merits of the offering of the Units.

 

(q) Trading Activities. Such Purchaser’s trading activities with respect to the
Company’s Common Stock shall be in compliance with all applicable federal and
state securities laws, rules and regulations and the rules and regulations of
the principal market on which the Company’s Common Stock is listed or traded.
Neither such Purchaser nor its affiliates has an open short position in the
Company’s Common Stock and, except as set forth below, such Purchaser shall not,
and shall not cause any of its affiliates under common control with the
Purchaser, to engage in any short sale as defined in any applicable SEC or
Financial Industry Regulatory Authority (FINRA) rules on any hedging
transactions with respect to the Common Stock until the later to occur of (i)
the conversion of such Purchaser’s Notes and (ii) the maturity of such
Purchaser’s Notes. Without limiting the foregoing, such Purchaser agrees not to
engage in any naked short transactions in excess of the amount of shares owned
(or an offsetting long position) by the Purchaser.

 

(r) Complete Information. All of the information that such Purchaser has
heretofore furnished or which is set forth herein is correct and complete as of
the date of this Agreement, and, if there should be any material change in such
information prior to the admission of the undersigned to the Company, such
Purchaser will immediately furnish revised or corrected information to the
Company.

 

(s) Receipt of Documents. Such Purchaser and its counsel have received and read
in their entirety: (i) this Agreement, the Risk Factors applicable to an
investment in the Units as set forth in Exhibit F attached hereto, and each
representation, warranty and covenant set forth herein; and (ii) all due
diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; such Purchaser
has received answers to all questions such Purchaser submitted to the Company
regarding an investment in the Company; and such Purchaser has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.

 

(t) No Legal Advice from the Company. Such Purchaser acknowledges that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with its own legal counsel and investment and tax advisors. Such
Purchaser is relying solely on such advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.



25

 

  

(u) (For ERISA plan Purchasers only). The fiduciary of the ERISA plan represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. Such Purchaser fiduciary or Plan (i) is
responsible for the decision to invest in the Company; (ii) is independent of
the Company or any of its affiliates; (iii) is qualified to make such investment
decision; and (iv) in making such decision, the Purchaser fiduciary or Plan has
not relied primarily on any advice or recommendation of the Company or any of
its affiliates.

 

(v) OFAC. [The Buyer should check the Office of Foreign Assets Control (“OFAC”)
website at http://www.treas.gov/ofac before making the following
representations.] Such Purchaser represents that the amounts invested by it in
the Company in the Units were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at http://www.treas.gov/ofac. In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists.

 

To the best of such Purchaser’s knowledge, none of: (i) such Purchaser, (ii) any
person controlling or controlled by such Purchaser, (iii) if such Purchaser is a
privately-held entity, any person having a beneficial interest in the Buyer, or
(iv) any person for whom such Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph. Such Purchaser agrees to promptly notify the Company
should the Purchaser become aware of any change in the information set forth in
these representations. Such Purchaser understands and acknowledges that, by law,
the Company may be obligated to “freeze the account” of the Purchaser, either by
prohibiting additional subscriptions from the Purchaser, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations, and a broker may also be required to report such
action and to disclose the Purchaser’s identity to OFAC. Such Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company or any broker or any of the Company’s other service
providers. These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 



 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

26

 

 

(w) Senior Foreign Political Figure.  To the best of such Purchaser’s knowledge,
none of: (i) the Purchaser, (ii) any person controlling or controlled by the
Purchaser, (iii) if the Purchaser is a privately-held entity, any person having
a beneficial interest in the Purchaser, or (iv) any person for whom the
Purchaser is acting as agent or nominee in connection with this investment is a
senior foreign political figure2, or any immediate family3 member or close
associate4 of a senior foreign political figure, as such terms are defined in
the footnotes below.

 

(x) Affiliation With a Non-U.S. Banking Institution. If such Purchaser is
affiliated with a non-U.S. banking institution (a “Foreign Bank”), or if such
Purchaser receives deposits from, makes payments on behalf of, or handles other
financial transactions related to a Foreign Bank, the Purchaser represents and
warrants to the Company that: (i) the Foreign Bank has a fixed address, other
than solely an electronic address, in a country in which the Foreign Bank is
authorized to conduct banking activities; (ii) the Foreign Bank maintains
operating records related to its banking activities; (iii) the Foreign Bank is
subject to inspection by the banking authority that licensed the Foreign Bank to
conduct banking activities; and (iv) the Foreign Bank does not provide banking
services to any other Foreign Bank that does not have a physical presence in any
country and that is not a regulated affiliate.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of the Notes held by such Person, the number
of Conversion Shares issuable upon conversion of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Purchaser or its legal representatives.

 



 



2. A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3. “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

 

4. A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

27

 

 

4.2 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.2(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the Registration Rights Agreement.

 

(b) The Purchasers agree to the imprinting, so long as is required by this
Section, of a legend on any of the Securities substantially in the following
form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders therein.

 

28

 

 

Each Note that has more than a de minimis amount of original issue discount for
U.S. Federal Income Tax purposes shall bear a legend in substantially the
following form:

 

THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET
SEQ. OF THE INTERNAL REVENUE CODE.

 

(c) Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section is predicated upon the Company’s
reliance upon this understanding.

 

(d) The Company was, until July 18, 2012, a “shell company” as defined in Rule
12b-2 under the Exchange Act. Pursuant to Rule 144(i), securities issued by a
current or former shell company (that is, the Securities) that otherwise meet
the holding period and other requirements of Rule 144 nevertheless cannot be
sold in reliance on Rule 144 until one year after the Company (a) is no longer a
shell company; and (b) has filed current “Form 10 information“ (as defined in
Rule 144(i)) with the Commission reflecting that it is no longer a shell
company, and provided that at the time of a proposed sale pursuant to Rule 144,
the Company is subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act and has filed all reports and other materials required to be
filed by section 13 or 15(d) of the Exchange Act, as applicable, during the
preceding 12 months (or for such shorter period that the issuer was required to
file such reports and materials), other than Form 8-K reports. As a result, the
restrictive legends on certificates for the Securities cannot be removed except
in connection with an actual sale meeting the foregoing requirements or pursuant
to an effective registration statement.

 

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

 

4.4 Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby, including the Transaction Documents as exhibits thereto,
with the Commission within the time required by the Exchange Act. The Company
and each Purchaser shall consult with each other in issuing any press releases
with respect to the transactions contemplated hereby, and neither the Company
nor any Purchaser shall issue any such press release nor otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of any Purchaser, or without the prior consent of each Purchaser,
with respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except: (a) as required by federal securities law in connection with
(i) any registration statement contemplated by the Registration Rights Agreement
and (ii) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
Gottbetter Capital Markets, LLC with prior notice of such disclosure permitted
under this clause (b).



29

 

  

4.5 Resales Absent Effective Registration Statement. Each of the Purchasers
understands and acknowledges that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver the Securities
to the Purchasers with legends restricting their transferability under the
Securities Act, and (ii) it is aware that resales of such Securities may not be
made unless, at the time of resale, there is an effective registration statement
under the Securities Act covering such Purchaser’s resale(s) or an applicable
exemption from registration.

 

4.6 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

 

4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

4.8 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder as set forth on Schedule 4.8.

 

4.9 Indemnification.

 

(a) Subject to the provisions of this Section, the Company will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents, each Person who controls such Purchaser (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act) (each, a “Purchaser Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer or
incur as a result of or relating to (a) any material breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any cause of action, suit
or claim brought or made against such Purchaser Party and arising out of or
resulting from the execution, delivery, performance or enforcement of this
Agreement or the other Transaction Documents by any Purchaser Party. If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party. The Company will not be liable to any Purchaser Party
under this Agreement (x) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed, (y) to the extent that a loss, liability, obligation,
claim, contingency, damage, cost or expense (including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation) is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents or any agreements
or understandings such Purchaser Parties may have with any other person, or (z)
for any violations by such Purchaser Parties of state or federal securities laws
or any conduct by such Purchaser Parties which constitutes fraud, gross
negligence, willful misconduct or malfeasance. The indemnity agreements
contained herein shall be in addition to any cause of action or similar right of
any Purchaser Party against the Company or others and any liabilities the
Company may be subject to pursuant to law.



30

 

  

(b) Each of the Purchasers agrees to indemnify and hold harmless the Company,
Gottbetter Capital Markets, LLC (including any Selected Dealers of Gottbetter
Capital Markets, LLC) and their respective officers, directors, employees,
agents, control persons and affiliates from and against all losses, liabilities,
claims, damages, costs, fees and expenses whatsoever (including, but not limited
to, any and all expenses incurred in investigating, preparing or defending
against any litigation commenced or threatened) based upon or arising out of any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Agreement.

 

4.10 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a number of shares of Common Stock equal to
100% of the maximum number of Conversion Shares issuable pursuant to any
conversion of the Notes and Warrant Shares issuable pursuant to any exercise of
the Warrants (without taking into account any limitations on the conversion of
the Notes or exercise of the Warrants set forth therein).

 

4.11 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply, if required, to list or quote all of the Conversion Shares and
Warrant Shares on such Trading Market and promptly secure the listing or
quotation of all of the Conversion Shares and Warrant Shares on such Trading
Market. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will then include in such
application all of the Conversion Shares and Warrant Shares, and will take such
other action as is necessary to cause all of the Conversion Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing or quotation and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.



31

 

  

4.12 Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

4.13 Restriction on Redemption and Cash Dividends. So long as any Purchaser owns
any Notes, the Company shall not, directly or indirectly, redeem, or declare or
pay any cash dividend or distribution on, any securities of the Company without
the prior express written consent of the Purchasers holding then outstanding
Notes.

 

4.14 Corporate Existence. So long as any Note is outstanding, the Company shall
not be party to any Fundamental Transaction unless the Company is in compliance
with the applicable provisions governing Fundamental Transactions set forth in
the Warrants.

 

4.15 Equal Treatment of Purchasers. Except as contemplated by the Company and
the Purchasers prior to the final Closing Date, no consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

4.16 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, represents and covenants that neither it, nor
any Affiliate acting on its behalf or pursuant to any understanding with it has
since becoming aware of the offering of the Securities, nor will, execute any
purchases or sales, including Short Sales, of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending on
the later of (x) the conversion of such Purchaser’s Note(s) and (y) the Maturity
Date (as defined in the Notes) of such Notes.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the filing of a Current Report on Form 8-K as described in
Section 4.4, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the Schedules. 

 

4.17 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers under applicable securities or “Blue Sky” laws of the states of the
United States.



32

 

  

4.18 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Conversion Shares and
Warrant Shares pursuant to the Transaction Documents, are (except as otherwise
provided herein) unconditional and absolute and not subject to any right of set
off, counterclaim, delay or reduction, regardless of the effect of any such
dilution or any claim the Company may have against any Purchaser and regardless
of the dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.

 

4.19 Investor’s Right of First Refusal.

 

(a) For any private capital raising transactions of Common Stock and Common
Stock Equivalents by the Company which close after the date hereof and on or
prior to the date that is eight (8) months after the date of this Agreement, the
Company agrees to deliver to each Purchaser, at least three (3) days prior to
the closing of such transaction, written notice describing the proposed
transaction, including the terms and conditions thereof, and providing such
Purchaser an option (the “Right of First Refusal”) during the three (3) day
period following delivery of such notice to purchase the securities being
offered in such transaction on the same terms as contemplated by such
transaction. If the Purchasers do not exercise the Right of First Refusal in
full, the Company may consummate the remaining portion of the transaction with
any new investor(s) on the terms contemplated by such transaction. If there is
more than one Purchaser exercising its Right of First Refusal, the provisions of
this Section 4.19 shall apply pro rata among them (based on their relative
amount of Units purchased).

 

(b) Notwithstanding the above, the Right of First Refusal shall not apply to any
transaction involving issuances of securities by the Company to a company being
acquired by the Company, as payment to such company for such acquisition, in
connection with a merger, consolidation, acquisition or sale of assets, or in
connection with any strategic partnership or joint venture (the primary purpose
of which is not to raise equity capital), or in connection with the disposition
or acquisition of a business, product or license by the Company or any other
transaction that is not for the primary purpose of raising capital, or a primary
underwritten offering of the Company’s Common Stock. The Right of First Refusal
also shall not apply to (a) the issuance of securities upon exercise or
conversion of the Company’s options, warrants or other convertible securities
outstanding as of the date hereof, (b) the grant of additional options or
warrants, or the issuance of additional securities, under any Company stock
option or restricted stock plan for the benefit of the Company’s officers,
employees, directors or consultants, or (c) the issuance of debt securities,
with no equity feature.



33

 

  

ARTICLE V.

MISCELLANEOUS

 

5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least 50.1% in interest
of the principal amount of the Notes then outstanding or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”



34

 

  

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.

 

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then in addition to the obligations of the Company
under Section 4.9, the prevailing party in such action, suit or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 

5.9 Survival. The representations and warranties contained herein shall survive
the applicable Closing for a period of 12 months after the Closing Date
applicable to such Closing.

 

5.10 Execution; Omnibus Signature Page. (a) This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to each other party, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or by electronic delivery of a
data file containing an electronic facsimile of a signature, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile were an original thereof.



35

 

  

(b) This Agreement is intended to be read and construed in conjunction with the
Notes, the Warrants, Registration Rights Agreement, the Security Documents and
the Guaranties. Accordingly, pursuant to the terms and conditions of this
Agreement, the Registration Rights Agreement, the Security Agreement and the
Guaranties, it is hereby agreed that the execution by the Purchaser of this
Agreement, in the place set forth on the Omnibus Signature Page below, shall
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, the Security
Agreement and the Guaranties, with the same effect as if each of such separate
but related agreement were separately signed by such Purchaser.

 

5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.14 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through G&P.
G&P does not represent any of the Purchasers and only represents the Company.
The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers.



36

 

  

5.15 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.16 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.17 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.18 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

37

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

bOLDFACE Group, inc. Address for Notice:   BOLDFACE Group, Inc.   1309 Pico
Blvd., Suite A   Santa Monica, CA 90405 
By:__________________________________________ Fax: (310) 421-9274 Name: Nicole
Ostoya   Title: Chief Executive Officer and President       With a copy to
(which shall not constitute notice): Gottbetter & Partners, LLP   488 Madison
Avenue, 12th Floor   New York, NY 10022   Attention: Adam S. Gottbetter

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SCHEDULES AND INSTRUCTIONS FOR PURCHASERS TO SUBSCRIBE FOR UNITS IN THE PRIVATE
OFFERING OF BOLDFACE GROUP, INC. FOLLOW.]

 

38

 

 

 To subscribe for Units in the private offering of BOLDFACE Group, Inc.:

  

1.Date and Fill in the number of Units being purchased and the subscription
amount and Complete and Sign the Signature Page of the Securities Purchase
Agreement.

 

2.Complete and Sign the Anti-Money Laundering Information Form.

 

3.Initial the Accredited Investor Certification page attached to this letter.

 

4.Complete and Sign the Investor Profile.

 

5.Fax or email all forms and then send all signed original documents to:

 

Gottbetter & Partners, LLP 488 Madison Avenue, 12th Floor New York, NY 10022
Facsimile Number: 212.400.6901 Telephone Number: 212.400.6900 Attention:
Kathleen Rush Email: klr@gottbetter.com

 

6.If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of Units you are offering to
purchase should be made payable to the order of “CSC Trust Company of Delaware,
as Escrow Agent for BOLDFACE Group, Inc.” and should be sent to CSC Trust
Company of Delaware, 2711 Centerville Road, One Little Falls Centre, Wilmington,
DE 19808, Attention: Alan R. Halpern.

 

7.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the number of PPO
Units you are offering to purchase according to the following instructions:

 

Bank Name:   PNC Bank     300 Delaware Avenue     Wilmington, DE 19899 ABA
Routing Number:   031100089 Account Name:   CSC Trust Company of Delaware
Account Number:   5605012373 Reference:   BOLDFACE Group, Inc.; 79-1743; [insert
Purchaser’s name] Escrow Agent Contact:   Alan R. Halpern

 



39

 

 

BOLDFACE GROUP, INC.

OMNIBUS SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT,

REGISTRATION RIGHTS AGREEMENT,

SECURITY AGREEMENT AND GUARANTY

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement, the Registration Rights Agreement, the Security Agreement and the
Guaranty to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



PURCHASER (individual)     PURCHASER (entity)         Signature     Name of
Entity                 Print Name     Signature of Authorized Person            
  Print Name:   Signature (if Joint Tenants or Tenants in Common)            
Title:           Address of Principal Residence:     Address of Executive
Offices:                                 Social Security Number(s):     IRS Tax
Identification Number:                 Telephone Number:     Telephone Number:  
              Facsimile Number:     Facsimile Number:                        
E-mail Address:     E-mail Address:        



Address for Delivery of Securities to Purchaser (if not same as address above):

 

 

 

 

 

 



 

(NOTE: To be completed by Purchaser):  $            (Subscription Amount)  
(Number of Units)

 

Date (NOTE: To be completed by Purchaser): __________________

 

40

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

  

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

  

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

41

 

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

 

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:           LEGAL ADDRESS:           SSN# or TAX ID# OF INVESTOR:  
 

 

FOR INVESTORS WHO ARE INDIVIDUALS:           YEARLY INCOME:     AGE:  

  

NET WORTH (excluding value of primary residence):           OCCUPATION:        
    ADDRESS OF EMPLOYER:                 INVESTMENT OBJECTIVE(S):    

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 



1.Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

  Current Driver’s License or Valid Passport or Identity Card

(Circle one or more)

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________

(Circle one or more)

 

Signature:   Print Name:   Title (if applicable):   Date:  

 

 

 

 

BOLDFACE GROUP, INC.

ACCREDITED INVESTOR CERTIFICATION

 

      For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):         Initial
______   I have a net worth (including homes, furnishings and automobiles, but
excluding for these purposes the value of my primary residence) in excess of $1
million either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse. Initial ______   I have had an annual gross
income for the past two years of at least $200,000 (or $300,000 jointly with my
spouse) and expect my income (or joint income, as appropriate) to reach the same
level in the current year. Initial ______   I am a director or executive officer
of BOLDFACE Group, Inc.               For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):         Initial
______   The investor certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet at
least one of the criteria for Individual Investors set forth above. Initial
______   The investor certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5 million
and was not formed for the purpose of investing in the Company. Initial ______  
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser. Initial ______   The investor certifies that it is an employee benefit
plan whose total assets exceed $5,000,000 as of the date of this Agreement.
Initial ______   The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors. Initial ______   The investor
certifies that it is a U.S. bank, U.S. savings and loan association or other
similar U.S. institution acting in its individual or fiduciary capacity. Initial
______   The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934. Initial ______   The
investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company. Initial ______   The investor
certifies that it is a trust with total assets of at least $5,000,000, not
formed for the specific purpose of investing in the Company, and whose purchase
is directed by a person with such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
prospective investment. Initial ______   The investor certifies that it is a
plan established and maintained by a state or its political subdivisions, or any
agency or instrumentality thereof, for the benefit of its employees, and which
has total assets in excess of $5,000,000. Initial ______   The investor
certifies that it is an insurance company as defined in §2(13) of the Securities
Act of 1933, as amended, or a registered investment company.

 

 

 

 

      For Non-U.S. Person Investors
(all Investors who are not a U.S. Person must INITIAL this section):        
Initial ______   The investor is not a “U.S. Person” as defined in Regulation S;
and specifically the investor is not:               A. a natural person resident
in the United States of America, including its territories and possessions
(“United States”);               B. a partnership or corporation organized or
incorporated under the laws of the United States;               C. an estate of
which any executor or administrator is a U.S. Person;               D. a trust
of which any trustee is a U.S. Person;               E. an agency or branch of a
foreign entity located in the United States;               F. a
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;
              G. a discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary organized, incorporated, or
(if an individual) resident in the United States; or               H. a
partnership or corporation: (i) organized or incorporated under the laws of any
foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.               And, in addition:               I. the investor
was not offered the securities in the United States;               J. at the
time the buy-order for the securities was originated, the investor was outside
the United States; and               K. the investor is purchasing the
securities for its own account and not on behalf of any U.S. Person (as defined
in Regulation S) and a sale of the securities has not been pre-arranged with a
purchaser in the United States.

 

43

 



 

BOLDFACE GROUP, INC.

Investor Profile

(Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):   Individual executing Profile or Trustee:   Social Security
Numbers / Federal I.D. Number:   Date of Birth:       Marital Status:     Joint
Party Date of Birth:       Investment Experience (Years):     Annual Income:    
  Liquid Net Worth:     Net Worth (excluding value of primary residence):   Tax
Bracket:     15% or below     25% - 27.5%     Over 27.5%     Home Street
Address:   Home City, State & Zip Code:   Home Phone:   Home Fax:   Home Email:
  Employer:   Employer Street Address:   Employer City, State & Zip Code:   Bus.
Phone:   Bus. Fax:   Bus. Email:   Type of Business:   (PLACEMENT AGENT) Account
Executive / Outside Broker/Dealer: If you are a United States citizen, please
list the number and jurisdiction of issuance of any other government-issued
document evidencing residence and bearing a photograph or similar safeguard
(such as a driver’s license or passport), and provide a photocopy of each of the
documents you have listed.   If you are NOT a United States citizen, for each
jurisdiction of which you are a citizen or in which you work or reside, please
list (i) your passport number and country of issuance or (ii) alien
identification card number AND (iii) number and country of issuance of any other
government-issued document evidencing nationality or residence and bearing a
photograph or similar safeguard, and provide a photocopy of each of these
documents you have listed.  These photocopies must be certified by a lawyer as
to authenticity.       Section B – Certificate Delivery Instructions      
Please deliver certificate to the Employer Address listed in Section A.    
Please deliver certificate to the Home Address listed in Section A.     Please
deliver certificate to the following address:     Section C – Form of Payment –
Check or Wire Transfer       Check payable to CSC Trust Company of Delaware , as
Escrow Agent for BOLDFACE Group, Inc.     Wire funds from my outside account
according to the “How to subscribe for Units” Page.     The funds for this
investment are rolled over, tax deferred from __________ within the allowed 60
day window.   Please check if you are a FINRA member or affiliate of a FINRA
member firm: ________       Investor Signature   Date                          
                                     

 

 

 

 

Exhibit A

 

Guaranty

 

[See Exhibit 10.4]

 

46

 

 

Exhibit B

 

Form of Notes

 

[See Exhibit 4.1]

 

47

 

 

Exhibit C-1

 

Form of $0.25 Warrants

 

[See Exhibit 4.2]

 

48

 

 

Exhibit C-2

 

Form of $0.50 Warrants

 

[See Exhibit 4.3]

 

49

 

 

Exhibit D

 

Security Agreement

 

[See Exhibit 10.3]

 

50

 

 

Exhibit E

 

Registration Rights Agreement

 

[See Exhibit 10.2]

 

51



 